Citation Nr: 0020458	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death as 
the result of hospitalization and treatment by the Department 
of Veterans Affairs in December 1990.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran's son


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to April 
1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1991 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Therefore, the veteran 
is not prejudiced by the manner in which the Board has 
disposed of the claim.


FINDINGS OF FACT

1. The veteran's death was the result of terminal 
bronchopneumonia as a result of severe, decompensated 
chronic obstructive pulmonary disease.  Bronchiectasis was 
listed on the veteran's death certificate as another 
significant condition which contributed to death.

2. There is no competent medical evidence showing a nexus 
between the cause of the veteran's death and VA inpatient 
treatment rendered in December 1990.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death as a result of VA 
hospitalization or treatment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming that that the cause of the 
veteran's death was the result of treatment the veteran 
received while hospitalized at a VA Medical Center (MC) in 
December 1990.  She filed this claim in January 1991.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358(a) (1999).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 115 S.Ct. 552 (1994).  But 
see 38 U.S.C.A. § 1151 (West Supp. 2000) (indicating that a 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment.  
38 C.F.R. § 3.358(c)(2) (1999).  Compensation is not payable 
for the necessary consequences of medical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3) (1999).  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the treatment administered.  
Id.

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  In this regard, the veteran has the 
burden of submitting evidence "sufficient to justify a 
belief by a fair and impartial individual" that the claim is 
well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991) to be well grounded, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury or disability as a result of hospitalization or 
medical treatment; and medical evidence of a nexus between 
the asserted injury or disease and the current disability.  
See generally Jones v. West, 12 Vet. App. 460 (1999); see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the record shows that the veteran was 
hospitalized at a VA facility on December 28, 1990.  He had a 
history of bronchiectasis and pulmonary fibrosis and had 
developed progressive shortness of breath, cough, sputum, and 
unquantified fever over the previous nine days.  On the day 
prior to admission he developed hemoptysis.  On admission, he 
was found to have a low grade fever, leukocytosis and 
hypoxemia.  The physician orders at admission indicated that 
his prognosis was guarded.  He was treated with antibiotics, 
medication for bronchospasm, and oxygen.  Nursing notes show 
that at 6:00 p.m. on the evening of his death, he complained 
of respiratory difficulty.  

The veteran was found on the floor by the nursing staff at 
approximately 10:55 p.m., bradycardic and with severe 
respiratory depression.  Advanced cardiopulmonary 
resuscitation was unsuccessful, and the veteran was 
pronounced dead at 12:30 a.m. on December 31, 1990.  
According to the contentions of the appellant and the 
veteran's son, a fellow patient, who is now deceased, told 
them that the veteran had a fall. 

The certificate of death shows that the immediate cause of 
the veteran's death was severe decompensated chronic 
obstructive pulmonary disease.  An autopsy was performed.  
This showed no evidence of trauma to the head or body.  
Severe pulmonary emphysema and fibrosis, with terminal 
bronchopneumonia, was revealed.  

The veteran's son testified at a hearing at the RO in 
February 1997.  He indicated that he had spoken to the 
veteran as late as 9:00 p.m. on the evening of the veteran's 
death and that the veteran was conscious, able to speak, and 
in good spirits at that time.  He also stated that he had 
viewed the veteran's body in the funeral home and that the 
funeral director who prepared the body for viewing had used a 
significant amount of makeup to cover up evidence of a head 
trauma.  He stated that this was in direct contradiction to 
the findings on the autopsy report.  In addition, he 
testified that there was evidence of tampering with a VA 
death note, prepared shortly after the veteran's death.  He 
asserted that a later addition was made to the death note 
which indicated that epi- and subdura- hematoma should be 
ruled out.

The appellant has asserted that the veteran's death was due 
to the negligence of the VA.  She indicated that the fact the 
veteran fell from his bed was evidence that he had been cared 
for carelessly in that the bed handles were not in place.  
She also asserts that when he fell from his bed, there were 
no medical personnel in the area to supervise his treatment 
and that instead a fellow patient had to go for assistance.  
Finally, she asserts that within the two weeks prior to his 
admission on December 28th, she had attempted to get the 
veteran admitted to the VAMC; however, both times he was not 
admitted.  She contends that "if he was so ill, such as to 
cause his death, how come he wasn't admitted [earlier]."  
The Board notes that a showing of negligence or fault is not 
necessary for recovery for claims filed, as here, prior to 
October 1, 1997.

The Board finds that the claim is not well-grounded because 
there is no competent medical evidence of record of a nexus 
between the veteran's death and hospitalization or treatment 
at a VA facility.  The only evidence of record supporting a 
nexus is the fact that the veteran was found lying on the 
ground immediately prior to his death and the testimony that 
the veteran's son saw evidence of head trauma on viewing the 
body at the funeral home.  However, this is not medical 
evidence of a nexus between the asserted injury and the 
veteran's death.  The Board would point out that the 
veteran's son has not been shown to possess the requisite 
medical expertise needed to render a competent opinion 
regarding medical causation.  See Grottveit v. Brown, 5 Vet. 
App. at 93.  In other words, there is no medical evidence 
that the reported fall caused the veteran's death.  Rather, 
the medical evidence, including the death certificate and the 
results of an autopsy, found that the bronchopneumonia for 
which the veteran was being treated in the hospital was the 
actual cause of the veteran's death.  

In addition, the Board finds that the claim is not plausible 
because the medical evidence does not show that there was 
incurrence or aggravation of an injury or disability as a 
result of hospitalization or medical treatment.  The 
veteran's reported fall was not "the result of" the VA 
hospitalization and treatment.  While it is clear that the 
reported fall occurred while he was hospitalized, that fact 
alone is not enough to satisfy the requirement that the fall 
was "the result of hospitalization."  VAOPGCPREC 7-97 
stated:

"In Brown v. Gardner, 115 S. Ct. 552, 
555-56 (1994), the Supreme Court stated 
that the phrase "as the result of" in 
section 1151 "is naturally read simply 
to impose the requirement of a causal 
connection between the 'injury' or 
'aggravation of an injury' and 
'hospitalization, medical or surgical 
treatment, or the pursuit of a course of 
vocational rehabilitation.'"  The 
requirement that injury occur "as the 
result of" hospitalization thus imposes, 
at a minimum, a requirement of a causal 
connection between hospitalization and 
the injury.  Accordingly, 38 U.S.C. 
§ 1151 does not cover injuries which were 
merely incurred during or coincident with 
hospitalization but not as a result of 
hospitalization."

In this case, there is no evidence that the reported fall was 
caused by a condition or circumstance of hospitalization.  
Instead, the evidence shows that it merely incurred 
coincident with hospitalization.

VAOPGCPREC 7-97 held that "[c]ompensation under 38 U.S.C. 
§ 1151 for injuries suffered "as the result of . . . 
hospitalization" is not limited to injuries resulting from 
the provision of hospital care and treatment, but may 
encompass injuries resulting from risks created by any 
circumstances or incidents of hospitalization."  The 
analysis requires that one "identify, to the extent 
possible, the specific cause of the incident causing the 
injury, and . . . determine whether that cause is 
attributable to the circumstances or conditions of the 
hospitalization."  Id.  "[T]he question whether an injury 
resulted from hospitalization is essentially an issue of fact 
to be determined by the factfinder upon consideration of all 
pertinent circumstances."  Id.

In this case, the record does not reveal the specific cause 
of the veteran's reported fall.  However, competent evidence 
does not show that the circumstances or conditions of 
hospitalization gave rise to risks which led to the reported 
fall.  

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the appellant has 
not met her burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to dependence and indemnity compensation 
under 38 U.S.C.A. § 1151 (West 1991) as a result of VA 
hospitalization or treatment is well grounded.  Given the 
absence of competent medical evidence to support the 
appellant's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist in developing the record.  See Epps 
v. Gober, 126 F.3d 1464, 1467-68 (1997).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the  
claim well grounded.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the appellant of the evidence required to complete her 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

Under these circumstances, the claim is not considered to be 
plausible and is denied.  


ORDER

The claim for dependency and indemnity connection as the 
result of hospitalization and treatment by the Department of 
Veterans Affairs in December 1990 is denied.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

